OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
After a hearing the zoning board of appeals denied appellant’s application for a special exception use permit to *623excavate sand and gravel. There was substantial evidence in the record to support, and thus a rational basis for, the determination of the board made on the grounds that the proposed use (1) would substantially increase truck traffic, thereby posing a threat to the movement of school buses and creating unreasonably hazardous traffic conditions and a danger to public safety; (2)’would create unacceptably high noise and air pollution levels which would bring about a diminution in property values in the neighborhood; and (3) would increase the extent and frequency of flooding in the area. Such findings comport with the standards set forth in the applicable provisions of the zoning ordinance. Nor is the determination affected by any error of law. In particular even if it be assumed that appellant timely raised the contention that the board’s determination was improperly. based on community pressure, such contention is not supported by evidentiary proof in the record or inferences which might be drawn from such proof.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.